  1   NICOLA T. HANNA
      United States Attorney                                   ~'S
 2 DAVID M.HARRIS
 3 Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5 Assistant United States Attorney
 6 Senior Litigation Counsel, Civil Division
     PAUL SACHELARI,CSBN 230082
 7 Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9         San Francisco, CA 94105
10         Telephone:(415)977-8933
          Facsimile:(415)744-0134
11
          Email: paul.sachelari@ssa.gov
12 Attorneys for Defendant
13                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
                                    EASTERN DIVISION
15
   ~ GERALDINE DELGADO,                      No. 5:18-cv-01049-MAA
16
17                                              JUDGMENT OF REMAND
           Plaintiff,
18
                v.
19    NANCY A. BERRYHILL, Acting
20    Commissioner of Social Security,

21         Defendant.

22
23
           The Court having approved the parties' Stipulation to Voluntary Remand
24
25 Pursuant to Sentence 4 of42 U.S.C. § 405(g) and to Entry of Judgment("Stipulation
26 ofRemand")lodged concurrent with the lodging ofthe within Judgment of Remand.
27 ///
28 ///
 1         IT IS HEREBY ORDERED,ADJUDGED AND DECREED that the above-

 2 captioned action is remanded to the Commissioner of Social Security for further
 3   proceedings consistent with the Stipulation of Remand.
 4
     DATED: (tea • ~ Z~lg
 5
                                          HON. MA           UD RO
 6                                        UNITED S       ES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
